 1   John R. Keville (Pro Hac Vice)                    Sean S. Pak (Bar No. 219032)
     Dustin J. Edwards (Pro Hac Vice)                  seanpak@quinnemanuel.com
 2   William M. Logan (Pro Hac Vice)                   Michelle Ann Clark (Bar No. 243777)
     WINSTON & STRAWN LLP                              michelleclark@quinnemanuel.com
 3   800 Capitol St., Suite 2400
     Houston, TX 77002-2925                            Jordan R. Jaffe (Bar No. 254886)
 4   Telephone: (713) 651-2600                         jordanjaffe@quinnemanuel.com
     Facsimile: (713) 651-2700                         Nathan Sun (Bar No. 284782)
 5   Email: jkeville@winston.com                       nathansun@quinnemanuel.com
     Email: dedwards@winston.com                       QUINN EMANUEL URQUHART &
 6   Email: wlogan@winston.com                         SULLIVAN, LLP
 7                                                     50 California St., 22nd Floor
     David P. Enzminger (SBN 137065)                   San Francisco, California 94111
 8   Matthew R. McCullough (SBN 301330)                Telephone: (415) 875-6600
     WINSTON & STRAWN, LLP                             Facsimile: (415) 875-6700
 9   275 Middlefield Road, Suite 205
     Menlo Park, CA 94025-1203
     Telephone: (650) 858-6500                         Attorneys for Defendant,
10                                                     GOPRO, INC.
     Facsimile: (650) 858-6550
11   Email: denzminger@winston.com
     Email: mrmccullough@winston.com
12
     Attorneys for Plaintiff
13   CONTOUR IP HOLDING, LLC
14

15
                               IN THE UNITED STATES DISTRICT COURT
16
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18

19

20   CONTOUR IP HOLDING, LLC,                      )   Case Nos: 17-cv-04738-WHO, 21-cv-02143-
                                                   )   WHO
21                Plaintiff,                       )
                                                   )   JOINT STIPULATION AND
22                                                 )   ORDER
           vs.
                                                   )
23
     GOPRO, INC.,                                  )   Judge: William H. Orrick
24                                                 )
                  Defendant.                       )
25                                                 )
                                                   )
26
27

28


                                 JOINT STIPULATION AND [PROPOSED] ORDER
                                  Case Nos: 17-cv-04738-WHO, 21-cv-02143-WHO
 1           Plaintiff Contour IP Holding, LLC (“Contour”) and Defendant GoPro, Inc. (“GoPro”) hereby

 2   jointly stipulate as follows:

 3           WHEREAS, Contour filed its Motion to Dismiss and Strike re Inequitable Conduct

 4   (“Inequitable Conduct Motion”) on June 15, 2021, see Case No. 21-cv-02143-WHO, Dkt. 20;

 5           WHEREAS, GoPro filed its Motion for Judgment on the Pleadings Based on Section 101 (“101

 6   Motion”) on June 30, 2021, see Case No. 17-cv-04738, Dkt. 535;

 7           WHEREAS, the Court reset both the Inequitable Conduct Motion and the 101 Motion for

 8   hearing on August 11, 2021 at 2:00 p.m., see Case No. 21-cv-02143-WHO, Dkt. 23; Case No. 17-cv-

 9   04738, Dkt. 536;

10           WHEREAS, Contour requested additional time to respond to the 101 Motion;

11           WHEREAS, GoPro requested the hearings on the Inequitable Conduct Motion and the 101

12   Motion be reset to August 27, 2021 at 10:00 a.m. (the same date/time as the previously-set claim

13   construction hearing, see Case No. 17-cv-04738, Dkt. 534) due to several of GoPro’s counsel,

14   including lead counsel, being at trial and unavailable on August 11, 2021;

15           WHEREAS, the parties also wish to provide additional time to depose GoPro’s claim

16   construction expert (which will not require adjusting the claim construction briefing or hearing

17   schedule);

18

19   NOW THEREFORE, IT IS HEREBY STIPULATED and the parties request the Court order the

20   following:
21       •   The below briefing schedule for the 101 Motion is adopted:

22                       o July 19, 2021 – Contour’s Opposition Due

23                       o July 26, 2021 – GoPro’s Reply Due

24       •   The hearings on both the Inequitable Conduct Motion (Case No. 21-cv-02143-WHO, Dkt. 20)

25           and the 101 Motion (Case No. 17-cv-04738, Dkt. 535) are reset to August 27, 2021 at 10:00

26           a.m.
27       •   The deadline to complete claim construction discovery is July 20, 2021;

28

                                     JOINT STIPULATION AND [PROPOSED] ORDER
                                      Case Nos: 17-cv-04738-WHO, 21-cv-02143-WHO
                                                        Page 1 of 4
 1
       Dated: March 31, 2021       /s/ Matthew R. McCullough
 2                                 John R. Keville (Pro Hac Vice)
                                   Dustin J. Edwards (Pro Hac Vice)
 3                                 William M. Logan (Pro Hac Vice)
                                   WINSTON & STRAWN LLP
 4                                 800 Capitol St., Suite 2400
                                   Houston, TX 77002-2925
 5                                 Telephone: (713) 651-2600
                                   Facsimile: (713) 651-2700
 6                                 Email: jkeville@winston.com
                                   Email: dedwards@winston.com
 7                                 Email: wlogan@winston.com
 8
                                   David P. Enzminger (SBN 137065)
 9                                 Matthew R. McCullough (SBN 301330)
                                   WINSTON & STRAWN, LLP
10                                 275 Middlefield Road, Suite 205
                                   Menlo Park, CA 94025-1203
11                                 Telephone: (650) 858-6500
                                   Facsimile: (650) 858-6550
12                                 Email: denzminger@winston.com
                                   Email: mrmccullough@winston.com
13
                                   Counsel for Plaintiff
14                                 CONTOUR IP HOLDING LLC

15     Dated: March 31, 2021       /s/ Michelle A. Clark
                                   Sean S. Pak (Bar No. 219032)
16                                 seanpak@quinnemanuel.com
                                   Michelle Ann Clark (Bar No. 243777)
17                                 michelleclark@quinnemanuel.com
                                   Jordan Jaffe (Bar No. 254886)
18                                 jordanjaffee@quinnemanuel.com
                                   Nathan Sun (Bar No. 284782)
19                                 nathansun@quinnemanuel.com
                                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
20                                 50 California St., 22nd Floor
                                   San Francisco, California 94111
21                                 Telephone: (415) 875-6600
                                   Facsimile: (415) 875-6700
22
                                   Attorneys for Defendant
23                                 GoPro, Inc.
24
     PURSUANT TO STIPULATION, IT IS SO ORDERED as modified: The hearing will be on
25
     August 25, 2021 at 2 p.m.
26
      Date: July 15, 2021
27
                                                            United States District Judge
28

                                 JOINT STIPULATION AND [PROPOSED] ORDER
                                  Case Nos: 17-cv-04738-WHO, 21-cv-02143-WHO
                                                    Page 2 of 4
 1                                    CONCURRENCE IN FILING

 2          I, Matthew R. McCullough, hereby attest that the concurrence to the filing of this document

 3   has been obtained from each signatory hereto.

 4

 5     Dated: July 13, 2021                   /s/ Matthew R. McCullough

 6                                               Matthew R. McCullough

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                  JOINT STIPULATION AND [PROPOSED] ORDER
                                   Case Nos: 17-cv-04738-WHO, 21-cv-02143-WHO
                                                     Page 3 of 4
